In re Tousant, Katherine Thompson;— Plaintiff; Applying for Petition for Immediate Transfer to Active Status.
*1243ORDER
Considering the Petition for Immediate Transfer to Active Status filed by respondent, Katherine Thompson Tousant, and treating the response thereto filed by the Office of Disciplinary Counsel as a Motion for Immediate Interim Suspension,
IT IS HEREBY ORDERED that Katherine Thompson Tousant be reinstated to active status pursuant to Supreme Court Rule XIX, § 22(G).
IT IS FURTHER ORDERED that Katherine Thompson Tousant show cause, before a hearing committee panel appointed by the disciplinary board, why this court should not issue an immediate interim suspension pursuant to Supreme Court Rule XIX, § 19.2, pending further orders of the court. The hearing shall be conducted on an expedited basis, and within ten days of the date thereof, the hearing committee shall file its report and recommendation in this court.
/s/ Chet D. Traylor Justice, Supreme Court of Louisiana